DETAILED ACTION
This action is in response to communications filed 7/1/2022:
Claims 1-11 are pending
Claims 10-11 are added

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
The Examiner acknowledges what is attempted to be claimed and understands that the inventive concept in this application is stated in the specification (¶6 of the PGPUB). In other words, the inventive concept is a device (and associated method) that is capable of “pretending” to be the hearing aid. The user provides his/her accessory (i.e. mobile phone) and initiates a wireless connection with the device pretending to be the hearing aid. Once the connection is successfully made, the connection information is stored in the device which then can be uploaded onto the user’s hearing aid (that is being manufactured or otherwise at another location away from the user’s current location). This allows the user to start using the hearing aid (which is now pre-connected) to the user’s accessory (i.e. mobile phone) without having the user to go through the manual process of pairing the hearing aid after receipt by the user. 
The Examiner would like to first point out the what appears to be an incomplete method claim (see claim 1). Claim 1 recites steps for pairing a device and an accessory and storing that pairing information in the device. The arguments (pages 5-6) goes a step further and explains the benefits of “as the hearing aid, or hearing aids, that the user is to receive may not be available during a fitting process, a device, e.g. a proxy device, is provided to take the role of the hearing aid or hearing aids during a pair process…” However, the benefits are not claimed in claim 1 but rather just that a pairing process is accomplished and that information related to the pairing process is retained. The Examiner will note that newly claimed claim 11 successfully completes (what appears to be the incomplete method) the last step of the inventive concept which is to transmit the pairing information into a hearing aid. The Examiner would like to further add that the claimed language of “…configured to act as the hearing aid” is a broad concept. For example, a hearing aid can accomplish a plurality of tasks – it is able to wireless connect, capture sounds, amplify sounds, make tuning adjustments, etc. Therefore, should a device be capable of performing one or more of “typical” hearing aid tasks, the Examiner contends that said device would fit the criteria of “…configured to act as the hearing aid” as claimed. The Examiner also would like to make a note of Bluetooth connections. It would’ve been obvious to one of ordinary skill in the art that the basic concept of Bluetooth is for two devices to be paired, wirelessly, over a short range. Once the two devices are paired, their pairing information is stored on one or both devices. This can be exemplified in everyday life wherein a user does not have to manually re-pair his/her device with a Bluetooth capable device when he/she wants to use it. 

Examiner Notes
The Examiner was successful in contacting D. Richard Anderson on 7/13/2022. The summary of the conversation can be seen above wherein the Examiner relayed their positioning on the inventive concept as well as the “incomplete” method of claim 1 [see above]. No agreement was reached.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westergaard et al (US20150281863, hereinafter “Westergaard”) in view of Eaton et al (US20130315424, hereinafter “Eaton”).
Regarding claim 1, Westergaard teaches a method of defining connection information between a hearing aid and an accessory using a device configured to act as the hearing aid (Fig. 1, ¶3, method of fitting for hearing aid system), the method comprising:
providing the device configured to act as the hearing aid during a pairing process (Fig. 1, external device 102),
providing the accessory to be paired with the hearing aid (Fig. 1, client device 101),
initiating a pairing process between the device configured to act as the hearing aid and the accessory (¶48, process is started to pair client 101 and external device 102 to allow direct communication),
Westergaard fails to explicitly teach storing specific bond data from the pairing process for a secure connection between the hearing aid and the accessory in the device configured to act as the hearing aid.
Eaton teaches storing specific bond data from the pairing process for a secure connection between the hearing aid and the accessory in the device configured to act as the hearing aid (¶70, known wireless connection such as Bluetooth can be used to connect programming module [device configured to act as the hearing aid] and mobile terminal [accessory]; using Bluetooth connection method results in establishing a new pair connection during first pairing and allows for re-connection between known/established paired devices [this is known and is seen during any standard Bluetooth connection between two compatible devices]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless connection method (as taught by Westergaard) for the known Bluetooth wireless connection method (as taught by Eaton). The rationale to do so is to substitute one well known wireless connection for another to yield the predictable result of using a known low energy wireless connection method between two compatible devices.
Regarding claim 3, Westergaard in view of Eaton teaches wherein the pairing process follows the pairing process of a standard protocol (Westergaard, ¶85-86, standard network protocol).
Regarding claim 4, Westergaard in view of Eaton teaches wherein the standard protocol is Bluetooth (Eaton, ¶70, Bluetooth connection between programming module and mobile terminal).
Regarding claim 5, Westergaard in view of Eaton teaches wherein the method of defining connection information is performed separate from a process of defining audiological settings for the hearing aid (Westergaard, Fig. 1, connections are performed prior to a fitting process).
Regarding claim 6, Westergaard in view of Eaton teaches wherein the method of defining connection information is performed prior to, or after, a process of defining audiological settings for the hearing aid (Westergaard, ¶44, connections are defined prior to fitting).
Regarding claim 7, Westergaard in view of Eaton teaches wherein the hearing aid is a binaural hearing aid system comprising a first and a second hearing aid (Westergaard, ¶4, binaural hearing aid; see also Eaton, Fig. 11, binaural hearing aid) and the method comprises performing defining connection information for the first hearing aid in a first step and performing defining connection information for the second hearing aid in a second step (Westergaard, ¶44, external device establishes hearing aid system connection and allows for communication for fitting).
Regarding claim 8, it is rejected similarly as claim 1. The device can be found in Westergaard (abstract, hearing aid fitting system).
Regarding claim 9, Westergaard in view of Eaton teaches herein the device is configured to act as a monoaural hearing aid or a binaural hearing aid during the pairing process (Eaton, ¶71, programming module can be implemented as a headset [capable of sending aural signals to the user] which fulfills the functionality of a “standard hearing aid” – to produce an aural signal that is better received by the user).
Regarding claim 10, it is rejected similarly as claim 1. The user’s accessory and dispenser computer can be found in Westergaard (Fig. 2, external device is in communication with a dispenser computer [i.e. fitting server 201] and user accessory [i.e. user device 202]).

Allowable Subject Matter
Claim 11 is allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651